Citation Nr: 0633395	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for mental disorder 
characterized by paranoia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This issue was remanded by the 
Board in December 2004 in order to afford the veteran a VA 
medical examination for the purpose of obtaining a current 
diagnosis and to obtain a medical opinion as to the medical 
probabilities that any currently diagnosed mental disorder is 
attributable to the veteran's period of military service.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran does not have a mental disorder characterized by 
paranoia that is related to his military service.


CONCLUSION OF LAW

The veteran does not have a mental disorder characterized by 
paranoia that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002 and January 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a mental 
disorder characterized by paranoia, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because this service connection claim is 
being denied, these questions are not now before the Board.  
In any event, the veteran was advised of these in a separate 
correspondence dated in March 2006.  Consequently, a remand 
is not necessary for the purpose of notification regarding 
the criteria for assigning disability ratings and for award 
of an effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a mental 
disabilities examination in furtherance of his claim.  In a 
January 2005 correspondence from the veteran's designated 
representative, the RO was informed that the veteran had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.

A December 1988 report from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  In cases where records are 
lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit-of-the-
doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Russo v. Brown, 9 Vet. App. 
46 (1996); see also Cromer v. Nicholson, 19 Vet. App. 215 
(2005) (loss of veteran's SMRS while they were under 
government control did not warrant application of adverse 
presumption requiring VA to disprove veteran's claim of 
service connection).

While the veteran's SMRs are not of record, there is of 
record a copy of the veteran's August 1954 separation 
examination.  Clinical evaluation revealed no psychiatric 
disorder.  The examiner reported that the veteran had no 
severe illnesses or injuries, and no surgery during his tour 
of duty.

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that while in service he was 
taken to a psychiatrist, but that the psychiatrist never told 
him what, if anything, was wrong with him, and, in fact, had 
told him nothing at all.  The veteran also testified that he 
was not given any medication or follow-up treatment after the 
single psychiatric consultation.  

The record indicates that the veteran was first diagnosed 
with paranoid schizophrenia by private physician J.S., M.D., 
in August 1969, 15 years after leaving service.  According to 
a November 1981 history provided by Dr. S.'s office, the 
diagnosis did not come until after having followed the 
veteran for nearly four years.  An October 2002 VA treatment 
note also shows a diagnosis of chronic paranoid 
schizophrenia.  A July 2003 letter from the veteran's private 
physician, B.W., M.D., stated that the veteran requires 100 
milligrams of Mellaril four times a day.  Dr. W. opined that 
paranoia that required this much medicine often begins in 
teenage years, and rarely when someone is in their late 30s, 
as the veteran was when Dr. S. first diagnosed paranoia in 
1969.  Dr. W. also opined that this was consistent with the 
veteran's assertion that his paranoia began while in service.  

As noted, the Board remanded this issue in order to obtain a 
VA psychiatric examination and medical nexus opinion.  The 
veteran was afforded this examination in February 2005.  The 
examiner noted that the claims file was available, but did 
not say that she had reviewed it.  The veteran complained of 
having delusions of grandeur and paranoia.  He also 
complained of depression, anxiety, temper anger problems, and 
crying easily.  There was no suicidal or homicidal ideation.  
He reported to the examiner that in 1952, while in service, 
he saw a psychiatrist twice because of paranoia.  He stated 
that he was not treated with medication, but was merely 
evaluated by a psychiatrist.  

The examiner noted that the veteran was nicely dressed and 
groomed, and was appropriate and cooperative for the 
examination.  Affect and mood were both depressed and 
anxious.  Thought process was linear, and content of thought 
showed no evidence of a psychosis and no loosening of 
associations.  Sensorium and intellect were oriented times 
four.  Recent and remote memory were good, and cognitive 
function was grossly intact.  Insight and judgment were fair 
to good.  The veteran was diagnosed with chronic paranoid 
schizophrenia.  Based on the history given by the veteran, 
the examiner opined that it was as likely as not that the 
veteran's diagnosed paranoid schizophrenia started in 
service.

Because the examiner based her opinion solely on the history 
provided by the veteran, and gave no other rationale for the 
conclusion that the veteran's paranoid schizophrenia was 
related to his military service, and in light of the fact 
that the veteran's DD Form 214 reflected good discipline 
without suggestion of any problem that might have been caused 
by psychiatric disability, the RO requested that the examiner 
review the file and provide a rationale for her opinion.  In 
an October 2005 statement from the VA examiner, she stated 
that, after finally reviewing the veteran's case file it was 
impossible to say, without resorting to mere speculation, 
whether the veteran's paranoid schizophrenia actually started 
in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is medical evidence of a current mental 
disability, paranoid schizophrenia.  However, there is no 
medical evidence of in-service incurrence or aggravation of a 
psychiatric disorder.  

Here, as noted, the veteran's SMRs are thought to have been 
destroyed in a fire at NPRC.  However, the veteran's 
separation examination report, that is of record, reported no 
psychiatric abnormalities.  Further, there is no evidence of 
record supporting continuity of symptomatology after service; 
paranoid schizophrenia was not diagnosed until 15 years after 
leaving service.  Moreover, the diagnosis of paranoid 
schizophrenia did not come until after being treated at the 
same office for nearly four years.

The Board notes that the veteran's private physician, Dr. W., 
opined in his July 2003 letter that paranoia that requires as 
much medicine as the veteran was taking often began in 
teenage years, and rarely when someone was in their late 30s, 
as the veteran was when Dr. S. first diagnosed paranoia in 
1969.  Dr. W. also opined that this was consistent with the 
veteran's assertion that his paranoia began while in service.  
Dr. W.'s statements are too equivocal to be considered 
persuasive medical evidence of a nexus between the veteran's 
diagnosed paranoid schizophrenia and his military service.  
Dr. W. simply stated that the veteran's medication and the 
history provided by the veteran are consistent with a theory 
that paranoia of this sort often begins in teenage years.  He 
did not opine that this veteran's diagnosed paranoid 
schizophrenia began in or was aggravated by military service.  
Cf. Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  The Board finds that the separation examination 
report of greater evidentiary weight because it relates 
directly to an evaluation of this veteran at the time of his 
departure from military service.

As for the VA examiner's February 2005 opinion, she relied on 
the veteran's self-reported history rather than her own 
judgment of the record.  After review of the record, 
including the results of the veteran's separation examination 
and the absence of chronicity during the many years following 
service, she ultimately determined that it was impossible for 
her to conclude that the veteran's paranoid schizophrenia 
began in service without resorting to speculation.  See 
Bloom, supra.  

The veteran contends that his paranoid schizophrenia began in 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The separation examination report and 
the absence of post-service difficulties for so many years 
outweighs the estimation by Dr. W. that paranoia requiring 
medicine like the veteran takes often started during a 
patient's teenage years.  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, 
the Board finds that the preponderance of the evidence is 
against this service connection claim.  The veteran's 
paranoid schizophrenia is not traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for a mental disorder 
characterized by paranoia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


